 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   KENNETH WAYNE MOORE,                               Case No.: 03-CR-0850 W
                                      Petitioner,                 18-CV-2867
14
15   v.                                                 ORDER DENYING APPOINTMENT
                                                        OF COUNSEL [DOC. 1045]
16   UNITED STATES OF AMERICA,
17                                  Respondent.
18
19         Petitioner Kenneth Wayne Moore has filed an untitled document, which he refers
20   to as “a reply” in the opening sentence. (See Untitled Doc. [Doc. 1045] p.1.) In the
21   document, Moore contends “this Court should have given an appointed attorney to him
22   on December 20, 2018 when [this Court] re-opened the 2003 criminal case 03-cr-850-W
23   and dismissed the original case number 18-cv-1560-CAB-NLS.” (See id.) Moore then
24   “demand[s] a Court Appointed Attorney to timely reply to the deliberate and wrongful
25   claims solely using Criminal citations in a civil 28 U.S.C. § 2255 Petition by the
26   Respondent of the United States.” (Id. p. 2.) Based on these statements, the Court
27   construes the untitled document as a motion for appointment of counsel.
28
                                                    1
                                                                                     03-CR-0850 W
                                                                                       18-CV-2867
 1          Moore’s request for appointment of counsel is based on his contention that this is a
 2   criminal proceeding, which was re-opened by this Court on December 20, 2018. This
 3   contention is incorrect.
 4          As demonstrated by the docket, on December 20, 2018, this proceeding was
 5   initiated when Moore filed the pending Motion to Vacate under 28 U.S.C. § 2255 (the
 6   “Petition”). (See Petition [Doc. 1021].) Because the Petition relates to his conviction
 7   and sentence in criminal case 03-cr-850 (see Petition p.1), the Petition was filed in the
 8   same criminal-case docket (as well as in the docket of the newly opened civil case, 18-cv-
 9   2867). Thus, this Court did not “re-open” his criminal case. Rather, Moore “opened”
10   this section 2255 proceeding.1 There is no constitutional right to counsel in a section
11   2255 proceeding. See United States v. McGee, 177 Fed.Appx. 550, 551 (9th Cir. 2006)
12   (citing Hivala v. Wood, 195 F.3d 1098, 1104 (9th Cir. 1999). Accordingly, Moore’s
13   request for appointment of counsel is DENIED.
14          Finally, this Court previously granted Petitioner an extension of time until July 19,
15   2019 to respond to Respondent’s opposition to his Petition. (See Order [Doc. 1040].)
16   Given Petitioner’s request for appointment of counsel less than one week before his
17   response is due, the Court will EXTEND Petitioner’s deadline to file his reply.
18   Accordingly, Petitioner’s response is due on or before August 23, 2019. Petitioner is
19   cautioned, however, that no further extensions will be granted.
20          IT IS SO ORDERED.
21   Dated: July 17, 2019
22
23
24
25
26
27   1
      Moore also contends this Court “dismissed the original Case number 18-cv-1560-CAB-NLS.”
     (Untitled Doc. p. 1.) That case was not dismissed by this Court, but instead was “terminated” by the
28   district judge presiding over the case on September 19, 2018. (See Order [Doc. 8] in 18-cv-1560.)
                                                        2
                                                                                                03-CR-0850 W
                                                                                                  18-CV-2867
